Title: From John Adams to the Comte de Vergennes, 26 July 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


      
       Sir
       Paris July 26th 1780
      
      I have recieved the letter which your Excellency did me the honor to write me the twenty fifth of this month.
      The sincere respect I entertain for your Excellency’s Sentiments would have determined me, upon the least intimation, to have communicated my letter and your Excellency’s answer to Congress, and to suspend, until I should recieve orders on their part, all measures towards the British Ministry: without your Excellency’s requisition in the Name of the King.
      I shall transmit these papers to Congress, and I doubt not, the Reasons your Excellency has adduced, will be sufficient to induce them to suspend any communication to the British Ministry, as it is undoubtedly their Wisdom, to conduct all such measures in concert with their Allies.
      There is a great body of People in America, as determined as any to support their Independence, and their Alliances, who notwithstanding wish that no measure may be left unattempted by Congress or their Servants to manifest their readiness for Peace, upon such terms as they think honourable and advantageous to all parties. Your Excellency’s Arguments, or indeed your Authority, will probably be sufficient to satisfy these People and to justify me, whereas without them I might have been liable to the censure of numbers. For it is most certain that all due deference will be shewn by the People of the United States and their Servants both in and out of Congress, to the sentiments of the Ministry of France.
      This deference however by no means extends so far as to agree in all Cases to those sentiments without examination. I cannot therefore agree in the Sentiment, that proposing a Treaty of Peace and Commerce is discovering a great deal of weakness, or that the Americans have forgotten the British System of Tyranny, Cruelty or Perfidy, or to invite her to believe the Americans have an irresistible predilection for England, or to fortify her in the opinion that the American Patriots will submit through weariness, or through fear of the preponderant Influence of the Tories.
      And so far from thinking it would give credit to the opinion, if there be such an one in all Europe, that the United States incline towards a defection, and that they will not be faithful to their Engagements, it seems to me, on the contrary, that it would discredit the opinion which prevails too much in Europe that there is some secret Treaty between France and the United States, by which the former is entituled to exclusive priviledges in the American Trade.
      It is very true, that the Independence of America must be acknowledged before a Treaty of Peace can be made: But the prospect of a free trade with America upon principles of perfect equality and reciprocity, like that between France and the United States, might be a powerful Inducement with the people of England to acknowledge American Independence. Indeed I do not see any other considerable motive that England can ever have to make that Acknowledgment.
      
      The Congress have given no positive Instructions respecting the time or manner of making these powers known to one Court or another. All this is left at discretion, and to a construction of the Commissions themselves.
      It is very certain that all the belligerent Powers are busily occupied every winter in their Councils and preparations for the ensuing Campaign. And it is also certain that the Artifice of the British Ministry in holding up to view every winter some semblance of a design of reconciliation formerly and of Peace latterly, has been a real Engine of hostility against America, equal to a considerable part of the British Army.
      Neither the people of America nor Mr. Adams have any the least dread upon their minds of an insolent answer, from one of the British Ministers, nor of the ridicule of those Nations who have not yet acknowledged the Independence of America. No man of any knowledge, justice or humanity in any of those nations, would laugh upon such an occasion: on the contrary he would feel a just indignation against a Minister who should insult a Message so obviously calculated for the good of England and of all Europe, in the present Circumstances of affairs.
      I am very much mistaken, for I speak upon Memory, if the Duke of Richmond did not make a motion two years ago, in the House of Lords, and if Mr. Hartley did not make another about a Year ago, which was seconded by Lord North himself in the House of Commons tending to grant Independence to America. And it is very certain that a great part of the People of England think that Peace can be had upon no other terms.
      It is most clear that the present Ministry will not grant Independence: the only chance of obtaining it is by change of that Ministry. The King is so attached to that Ministry, that he will not change them, until it appears that they have so far lost the Confidence of the People, that their Representatives in Parliament dare no longer to support them: and in the Course of the last winter, the Weight and Sentiments of the People were so considerable as to bring many great Questions nearly to a ballance, and particularly to carry two votes, one against the Increase of the influence of the Crown, and another against the Board of Trade and Plantations, a vote that seemed almost to decide the American Question, and they came within a very few votes of deciding against the American Secretary. Now where Parties are approaching so near to a ballance, even a small weight thrown into either Scale, may turn it.
      
      In my letter of the nineteenth of February I said, that my appointment was notorious in America, and that therefore it was probably known to the Court of London, although they had not regular evidence of it. The Question then was more particularly concerning a commission to assist in the pacification. This was published in the American Newspapers in a general way: but I have no reason to think they are particularly informed of these matters, if they were, no evil that I am aware of could result from giving them the information officially. Certainly they have no official information, and it is reported that they deny that they know the nature of Mr. Adams’s Commission.
      Without any great effort of Genius, I think it is easy to demonstrate to any thinking Being, that, by granting American Independence, and making a Treaty of Peace, upon principles of perfect Reciprocity, England would in the present circumstances of affairs make an honourable and an advantageous Peace. It would have been more for their honor and advantage never to have made this war against America, it is true: but having made it, all the dishonour and disadvantage there is in it, is indelible: and after thirteen Colonies have been driven to throw off their Government, and annihilate it in every root and branch, becoming independent in fact, maintaining this Independence against a force of sixty thousand men and fifty Ships of War, that would have shaken most of the States of Europe to the very foundation, after maintaining this Independence four Years, and having made an honourable Treaty with the first Power in Europe; after another power had fallen into the war in consequence of the same System; after the voice of mankind had so far declared against the Justice of their Cause, that they could get no Ally; but on the contrary all the maritime Powers are entering into a Confederacy against them upon a point which has been a principal Source of their naval Superiority in Europe: in these Circumstances, the only honourable part they can act is to conform to the opinion of mankind; and the dishonourable and ruinous part for them to act is to continue the War. For the principle, that the People have a right to a form of Government according to their own judgments and inclinations, is in this enlightened Age so well agreed in the World, that it would be thought dishonourable by mankind in general for the English to govern three millions of People against their wills by military force, and this is all they can ever hope for, even supposing, they could bribe and tempt deserters enough from our Army and Apostates from our Cause, to make it impossible for us to carry on the war. This however I know to be impossible and that they never will get quiet possession again of the Government of any one whole State in the thirteen, no not for an hour. If England considers further, that America is now known all over Europe to be such a Magazine of raw materials for manufactures, such a Nursery of seamen and such a source of Commerce and naval Power, that it would be dangerous to all the maritime Powers, to suffer any one of them to establish a domination and a Monopoly again in America.
      I know there exists in some European minds a prejudice against America, and a jealousy that she will be hurtfull to Europe, and England may place some dependence upon this prejudice and jealousy; but the motions of the maritime Powers begin to convince her, that this jealousy and prejudice do not run so deep as they thought and surely there never was a more groundless prejudice entertained among men, and it must dissipate, as soon as the Subject is considered.
      America is a Nation of Husbandmen, planted on a vast Continent of wild uncultivated land. And there is and will be for Centuries no way in which these people can get a living and advance their interests so much as by Agriculture. They can apply themselves to manufactures, only to fill up Interstices of time, in which they cannot labour on their lands, and to Commerce only to carry the produce of their lands the raw materials of manufactures to the European Market.
      Europe is a Country whose land is all cultivated nearly to perfection, where the People have no way to advance themselves, but by manufactures and Commerce. Here are two worlds then fitted by God and Nature to benefit each other, one by furnishing raw materials, the other manufactures, and they never can interfere. The number of the States in America; their position and extension over such a great Continent, and their fundamental Constitution that nine States must concur to war, shew that nine of these States never can agree in any foreign war, or any other but for self defence, if they should ever become powerful. But in this case, however disagreable a prospect it may open to Americans, Europe has an everlasting Warranty against their becoming dangerous to her, in the nature of Men, the Nature of her Governments and their position towards one another.
      All those Circumstances serve to shew, and the people of England begin to be sensible of it, that Europe will never suffer them to regain their domination and Monopoly, even if the English were able to extort a forced Submission. In this situation then the only honourable and advantageous Course for England is to make peace, and open Commerce with America, in perfect consistency with her Independence and her Alliances. The people of England cannot be said to furnish subsidies without murmuring; for it is certain there never was so much murmuring and such radical discontent in that nation or any other, but at the Eve of a Revolution.
      I very chearfully agree with your Excellency in opinion, that the Court of Spain has Sagacity enough to penetrate and to defeat the deceitful designs of the English, and am not under other apprehensions from thence, than that the report of a negotiation with Spain, will leave some Impressions in America, where I believe the English Ministry chiefly intend it.
      I have already said that from the present British Ministry I expect no Peace. It is for the Nation, and for the change of the Ministry as a step towards Peace that I thought it might have some effect to make the communication, and to satisfy these people in America, who without the most distant thought of departing from their Independence or their Alliances wish still to take every reasonable measure towards peace. Your Excellency’s Letter will convince them that my apprehensions were wrong, and your Advice will undoubtedly be followed, as it ought to be, for they cannot promise themselves any Advantage from the communication equivalent to the Inconveniency, of taking a measure of the kind, which ought not to be done but in Concert, against the opinion of the Ministry of France.
      I have the Honor to be, with the greatest Respect, Sir, your Excellency’s most obedient and most humble Servant
      
       John Adams
      
     